The opinion of the court was delivered by
Provosty, J.
The motion for a severance and the motion in arrest of judgment in this case are based exclusively upon the supposed impossibility for two persons to have jointly stolen the objects charged to have been stolen, namely six eggs, one undershirt and one pair of stockings. As this supposed impossibility is not apparent to us, and as the granting or the refusing of a severance is a matter largely within the discretion of the trial judge, we find no reason for disturbing the judgment of the lower court. State vs. Cately et als., 52 Ann. 574.
The judgment of the lower court is affirmed.